Citation Nr: 1638910	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for left foot plantar fasciitis, currently rated as noncompensable prior to February 28, 2013, and 10 percent thereafter.

2.  Entitlement to a higher initial rating for right foot plantar fasciitis, currently rated as noncompensable prior to February 28, 2013, and 10 percent thereafter.

3.  Entitlement to a higher initial rating for sinusitis, currently rated as noncompensable prior to February 28, 2013, and 10 percent thereafter.

4.  Entitlement to service connection for a bilateral elbow disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1984 to February 1994, February 2003 to April 2003, and September 2004 to August 2006, including service in Southwest Asia in support of Operation Iraqi Freedom.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In July 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left foot plantar fasciitis has been manifested by no more than a moderately severe injury of the foot.

2.  Throughout the appeal period, the Veteran's right foot plantar fasciitis has been manifested by no more than a moderately severe injury of the foot.

3.  Prior to February 28, 2013, the Veteran's sinusitis was manifested by more than 6 non-incapacitating episodes of sinusitis during the preceding 12 month period.
4.  On or after February 28, 2013, the Veteran's sinusitis was not manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

5.  A bilateral elbow disability has not been shown to be casually or etiology related to the Veteran's active service. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 evaluation for left foot plantar fasciitis, but no higher, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5284 (2015).  

2.  The criteria for a 20 evaluation for right foot plantar fasciitis, but no higher, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5284 (2015).  

3.  Prior to February 28, 2013, the criteria for a 30 percent evaluation, but no higher, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 4.97, Diagnostic Code 6510 (2015). 

4.  On or after February 28, 2013, the criteria for an evaluation greater than 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2015).

5.  A bilateral elbow disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

Regarding the service connection claim, the RO provided pre-adjudication VCAA notice by a letter dated in July 2007.  The Veteran was notified of the evidence needed to substantiate the claim for entitlement to service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the disability rating and for the effective date of the claim.  

The claims for higher ratings arise from the Veteran's disagreement with the initial ratings assigned in connection with the grants of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in July 2007 and February 2013.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his bilateral plantar fasciitis or sinusitis have worsened since his last examinations nor does the evidence show that the disabilities underwent a material change to require a re-examination under 38 C.F.R. § 3.327 (2015).  

In July 2015, the Board remanded the appeal to afford the Veteran with VA examination to determine the nature and etiology of the bilateral elbow disability and to obtain private treatment records pertaining to his sinusitis.  The Veteran failed to report to his scheduled VA examination in November 2015.  In October 2015, the AOJ sent the Veteran a letter inquiring as to the names of private medical treatment providers and dates of treatment.  To date, he and his representative have not responded to the letter.  The duty to assist is not a one-way-street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds the AOJ substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


II.  Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.

A.  Plantar Fasciitis

The Veteran asserts that he is entitled to higher evaluations for his bilateral plantar fasciitis.  These disabilities are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and, severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

The words "moderate," "moderately severe," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Furthermore, the use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at an appropriate rating that would compensate the veteran for losses such as impairment in earning capacity and functional impairment.  38 C.F.R. §§ 4.2, 4.6.

In July 2007, the Veteran was afforded a VA examination to determine the nature and etiology of his bilateral foot disability.  The Veteran recalled that he had pain and cramping on the bottom of his feet while he was in service.  He was diagnosed with plantar fasciitis and was referred to a podiatrist who made shoe inserts.  The Veteran indicated that his foot pain had improved since he stopped running and marching.  Upon examination, there were no foot deformities or evidence of flat foot.  There was bilateral foot pain on the plantar area and Achilles tendon area.  The Veteran endorsed flare-ups after prolonged standing and long walks.  He experienced plantar pain on a daily basis. 

In February 2013, the Veteran was afforded another VA examination to determine the severity of his bilateral foot disability.  The VA examiner confirmed the diagnosis of bilateral plantar fasciitis.  Upon examination, the Veteran had pain at both plantar fascia upon palpation.  The VA examiner indicated that the Veteran's bilateral plantar fasciitis was moderately severe.  The Veteran used a cane due to his back pain and antalgic gait.  Imaging studies showed arthritis in both feet.

In October 2015, the VA examiner provided an opinion that Veteran's bilateral plantar fasciitis was a foot injury.  He elaborated that plantar fasciitis is a disorder of the insertion site of the ligament on the bone characterized by micro tears, breakdown of collagen, and scarring.  The VA examiner concluded that the Veteran's plantar fasciitis was caused by the Veteran's physical training during active service.

The Veteran has separate evaluations for his bilateral Achilles tendonitis.  However, the Veteran has not appealed these evaluations. 

Based on the forgoing, the Board finds that the Veteran's bilateral plantar fasciitis has been moderately severe for the entire appeal period.  The February 2013 VA examiner specifically found that the Veteran's bilateral plantar fasciitis was productive of a moderately severe foot injury.  Additionally, at the July 2007 VA examination, the Veteran indicated that he needed to wear custom shoe inserts and that he experienced flare-ups of his plantar fasciitis that caused functional impairment of his feet.  Therefore, the Veteran is entitled to a 20 percent evaluation for each foot for the entire appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Board has considered whether the Veteran is entitled to a 30 percent evaluation for either foot.  However, the Veteran's bilateral plantar fasciitis has not been manifested by a severe foot injury.  On examination, his feet were not deformed and the February 2013 VA examiner found that the Veteran's bilateral plantar fasciitis was only moderately severe. Therefore, a 30 percent evaluation for bilateral plantar fasciitis at any time during the appeal period is not warranted.  Id.  
The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's competent and credible belief that his bilateral plantar fasciitis is worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the Veteran's bilateral plantar fasciitis has been manifested by a moderately severe foot injury and a 20 percent evaluation for each foot is warranted for the entire appeal period.

B.  Sinusitis

The Veteran's sinusitis is currently rated as noncompensable prior to February 28, 2013, and 10 percent thereafter.  His sinusitis has been evaluated under Diagnostic Code 6510.

Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis) are to be rated under the General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

A Note to the General Rating Formula defines an "incapacitating episode of sinusitis" as one that requires bed rest and treatment by a physician.  Id. 

In July 2007, the Veteran was afforded a VA examination to determine the nature and etiology of his sinusitis.  A magnetic resonance imaging (MRI), conducted after the Veteran returned from Iraq, showed a right parasinus retaining cyst.  Despite using medications the Veteran reported persistence of symptoms.  The Veteran stated he missed work due to sinusitis.  The VA examiner indicated that the Veteran had zero incapacitating episodes during the past 12 month period and commented that the Veteran's time off was not recommended by a physician.  The examiner determined that the Veteran had more than 6 non-incapacitating episodes.  In the employment history portion of the examination report, the VA examiner indicated that the Veteran missed 6 weeks from work during the last 12 month period due to the Veteran's sinusitis, back, and anxiety.

A February 28, 2013, VA examination confirmed the diagnosis of chronic sinusitis.  The Veteran reported that his sinusitis had become progressively worse since his last VA examination.  He had 5 episodes of acute sinusitis a year that were treated with oral antibiotics and nasal spray.  The Veteran also had an intramuscular injection with antibiotics.  The Veteran endorsed symptoms of pain and tenderness of the affected sinus.  There were no incapacitating episodes over the last 12 months.  The Veteran had not had a sinus surgery.

The Board acknowledges that the Veteran is treated by a private physician for his sinusitis.  In July 2015, the Board remanded the appeal, in part, to obtain outstanding private medical treatment records pertaining to the Veteran's sinusitis.  In October 2015, the AOJ sent the Veteran a letter asking for the names of his private medical providers with the appropriate release form.  The Veteran did not return the form to the AOJ.

The VA treatment records are consistent with the VA examination reports. 

Applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 30 percent for his service-connected sinusitis prior to February 28, 2013.  38 C.F.R. § 4.97, Diagnostic Code 6510.  The Board finds that the Veteran's sinusitis is manifested by more than six non-incapacitating episodes per year of sinusitis- the criteria for the higher 30 percent rating.  Id.  However, after February 28, 2013, the Veteran is not entitled to a rating in excess of his currently assigned 10 percent evaluation, as he only had 5 episodes of acute sinusitis a year that were treated with oral antibiotics and nasal spray.  These symptoms meet the criteria for the 10 percent rating.  Id.  

Additionally, the Board has considered whether a 50 percent evaluation is warranted for the appeal period prior to February 28, 2013.  However, the Veteran's sinusitis has not been manifested by radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Therefore, a 50 percent evaluation is denied.  Id.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 469.  The Veteran's competent and credible belief that his sinusitis is worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

The Board finds that the Veteran is entitled to a higher disability rating of 30 percent, but no higher for his service-connected sinusitis prior to February 28, 2013.  The Veteran is not entitled to a disability rating in excess of 10 percent on or after February 28, 2013.  38 C.F.R. § 4.97, Diagnostic Code 6510.  

C.  Extraschedular Consideration

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's bilateral plantar fasciitis and sinusitis fully address his symptoms, referral to the VA Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the levels of severity and symptomatology of the left and right lower extremities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the impairment caused by the Veteran's bilateral plantar fasciitis and the frequency of reoccurrence regarding his chronic sinusitis are specifically contemplated in the rating criteria.  There is no credible evidence that the Veteran's service-connected disabilities cause impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total rating based on individual employability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The Veteran has been in receipt of a TDIU since March 3, 2009.  Prior to March 3, 2009, the Veteran was employed full-time as a general attorney.  Therefore, consideration of a TDIU is not warranted. 

III.  Service Connection

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 
In June 2009, the Veteran clarified that his joint pain claim was meant to be evaluated as a bilateral elbow disability.  In August 2006, the Veteran was treated with bilateral elbow pain.  The Veteran was diagnosed with bilateral triceps brachii insertional enthesophytes.  July 2012 VA treatment records indicate treatment for elbow pain.  Additionally, August 2015 treatment records show the Veteran is involved in physical therapy.

The Veteran was scheduled for a VA examination in November 2015 to determine the nature and etiology of his bilateral elbow disability.  However, the Veteran failed to report to the examination.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that failure to report for such examinations scheduled in conjunction with original claims, the claims will be decided based on the evidence of record. 

Currently, there is no probative evidence that the Veteran's current elbow pain is related to his in-service diagnosis.  There are no medical opinions of record and the Veteran's assertions regarding the etiology of his bilateral elbow disability are vague. 

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral elbow disability.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.


	


ORDER

A 20 percent evaluation for left foot plantar fasciitis is granted for the entire appeal period, subject to the regulations governing the payment of monetary benefits.

A 20 percent evaluation for right foot plantar fasciitis is granted for the entire appeal period, subject to the regulations governing the payment of monetary benefits.

Prior to February 28, 2013, a 30 percent evaluation for sinusitis is granted, subject to the regulations governing the payment of monetary benefits.

On or after February 28, 2013, an evaluation greater than 10 percent for sinusitis is denied.

Service connection for a bilateral elbow disability is denied. 



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


